Title: Bill Granting Congress Limited Power to Regulate Commerce, 5 June 1784
From: Madison, James
To: 


[5 June 1784]
Whereas the United States in Congress assembled, more effectually to preserve the Commercial Interests thereof, ought to be invested with power for a limitted time, to prohibit the importation and exportation of Goods, Wares & Merchandizes to and from any of the United States in Vessels, not the property of the States, or the Subjects of a power who shall have formed a Commercial Treaty with the same
Be it enacted that the United States in Congress assembled, shall be and they are hereby authorized and empowered to prohibit in any manner they shall think proper, for any term not exceeding fifteen years, the importation & exportation of any Goods, Wares, or Merchandize to or from this State in Vessels belonging to or navigated by the Subjects of any power with whom the United States, shall not have formed Treaties of Commerce, and also for the like term to prohibit the Subjects of any foreign State, Kingdom or Empire, unless authorized by Treaty from importing into this State, Goods, Wares or Merchandize which are not the produce or manufacture of the Dominion of the Sovereign whose Subjects they are. Provided that to all Acts passed by the United States in Congress assembled, in pursuance of the above powers, the assent of nine States shall be necessary.
This act shall commence and be in force so soon as each and every State in the Union shall pass similar Acts, and as soon as the Governor of this Commonwealth shall be notified that each and every State in the Union have passed similar Acts, he shall & he is hereby authorized to issue his proclamation declaring the Act in force.
